                     1   Michael J. Shepard (Bar No. 91281)
                         HOGAN LOVELLS US LLP
                     2   3 Embarcadero Center, Suite 1500
                         San Francisco, CA 94111
                     3   Telephone: (415) 374-2310
                         Facsimile: (415) 374- 2499
                     4   michael.shepard@hoganlovells.com
                     5   J. Christopher Mitchell (Bar No. 215639)
                         HOGAN LOVELLS US LLP
                     6   80 South 8th Street, Suite 1225
                         Minneapolis, MN 55402
                     7   Telephone: (612) 402-3018
                         Facsimile: (612) 339-5167
                     8   chris.mitchell@hoganlovells.com
                     9   Attorneys for Defendant
                         STARKIST CO.
                   10
                                                        UNITED STATES DISTRICT COURT
                   11
                                                   NORTHERN DISTRICT OF CALIFORNIA
                   12
                                                              OAKLAND DIVISION
                   13
                         PATRICK HENDRICKS, individually and           Case No. 4:13-cv-00729-HSG
                   14    on behalf of all others similarly situated,
                                                                       STIPULATION AND ORDER MODIFYING
                   15                      Plaintiff,                  VOUCHER FACE VALUE PROVISION OF
                                                                       STIPULATION OF SETTLEMENT
                   16           v.
                   17    STARKIST CO.,
                   18                      Defendant.
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OGAN L OVELLS US                                                                          STIPULATION AND ORDER
       LLP
  ATTORNEYS AT LAW
                                                                                           CASE NO. 4:13-CV-00729-HSG
   SAN FRANCISCO
                     1           Plaintiff Patrick Hendricks, the Settlement Class, and Defendant StarKist Co. (“the
                     2   Parties”), by and through and including their undersigned counsel, stipulate and agree as follows:
                     3           WHEREAS, the Parties entered into a Stipulation of Settlement to resolve class claims
                     4   asserted by Hendricks (Dkt. 184-1), and the Court certified a settlement class and granted final
                     5   approval of the settlement in an order dated September 29, 2016 (Dkt. 373);
                     6           WHEREAS, the Court retains continuing jurisdiction for purposes of implementing the
                     7   settlement (Stipulation of Settlement ¶ 8.10);
                     8           WHEREAS, the Parties wish to modify an administrative provision of the Stipulation of
                     9   Settlement, which will help the Parties in reducing costs;
                   10            WHEREAS, the Stipulation of Settlement requires that StarKist provide $4 million in food
                   11    voucher value to a Voucher Settlement Fund to satisfy the claims of Settlement Class Members
                   12    who elected to receive vouchers instead of cash (id. ¶ 2.1(b));
                   13            WHEREAS, the Stipulation of Settlement provides that the “face value of each voucher
                   14    shall be an amount between $1.00 and $2.00 as determined by StarKist” (id. ¶ 2.4(c));
                   15            WHEREAS, the Stipulation of Settlement also provides (among other things) that
                   16    “StarKist shall determine rules for voucher use, and voucher redemption by retailers will be
                   17    administered in accordance with procedures prescribed by StarKist,” that the vouchers “shall,
                   18    subject to retailer policies, be redeemable at any retailer that sells the StarKist products,” and that
                   19    the vouchers shall be “freely transferable, subject to reasonable measures to prevent fraud,
                   20    duplicating or counterfeiting of vouchers, (including but not limited to requirements concerning
                   21    printing and authentication, and use of serial numbers, UPC coding, specialized ink and/or paper,
                   22    watermarks, and/or holograms, and/or physical delivery – all subject to specification by StarKist)”
                   23    (id. ¶ 2.4(c));
                   24            WHEREAS, the Stipulation of Settlement also requires StarKist to pay $8 million to a
                   25    Cash Settlement Fund, which will be used (among other things) to pay voucher-related expenses,
                   26    including (a) notice and other administrative costs actually incurred by the Settlement
                   27    Administrator (whose fees for the entire notice and administration process are capped at $675,000)
                   28    and (b) “voucher and check distribution costs,” prior to distribution of the remaining cash amounts
H OGAN L OVELLS US                                                   1                             STIPULATION AND ORDER
       LLP
  ATTORNEYS AT LAW                                                                                CASE NO. 4:13-CV-00729-HSG
   SAN FRANCISCO
                     1   to Settlement Class Members with valid cash claims (id. ¶ 2.1(a));
                     2          WHEREAS, the Parties are informed that in light of the specialized voucher requirements
                     3   outlined above, not all of the voucher-related tasks can be performed by the Settlement
                     4   Administrator or encompassed within its capped $675,000 fee;
                     5          WHEREAS, the Stipulation of Settlement limits StarKist’s “total financial commitment
                     6   and obligation” to $12 million (id. ¶ 2.2);
                     7          WHEREAS, based on recent data provided by the Settlement Administrator, the Parties
                     8   estimate that the total number of valid voucher claims is 793,717, resulting in approximately $5.03
                     9   in food voucher value per claimant;
                   10           WHEREAS, the existing face value provision would require issuance of at least three
                   11    vouchers per claimant, resulting in substantial additional expense associated with voucher design,
                   12    printing, mailing and redemption (id. ¶ 2.4(c));
                   13           WHEREAS, the parties wish to amend the face value provision to permit issuance of a
                   14    single voucher per claimant, with a face value equal to the full amount of the voucher for each
                   15    claimant (currently estimated at $5.03);
                   16           WHEREAS, based on recent information provided by the Settlement Administrator, the
                   17    proposed amendment would reduce voucher-related costs by nearly two-thirds;
                   18           WHEREAS, the proposed amendment would substantially reduce voucher expenses –
                   19    without reducing the amount of food voucher value provided to Settlement Class Members who
                   20    elected to receive vouchers;
                   21           WHEREAS, as part of this stipulation and in order to reduce deductions from the Cash
                   22    Settlement Fund, StarKist will agree to bear voucher design and redemption costs, notwithstanding
                   23    the provision in the Stipulation of Settlement limiting its total financial commitment to $12
                   24    million;
                   25           NOW, THEREFORE, the Parties stipulate and agree that the face value provision of the
                   26    Stipulation of Settlement shall be amended to permit StarKist to issue one voucher per claimant
                   27    with a face value equal to the total dollar value to which each voucher claimant is entitled under
                   28    the terms of the Stipulation of Settlement.
H OGAN L OVELLS US                                                     2                         STIPULATION AND ORDER
       LLP
  ATTORNEYS AT LAW                                                                              CASE NO. 4:13-CV-00729-HSG
   SAN FRANCISCO
                     1          IT IS SO STIPULATED THROUGH COUNSEL OF RECORD:
                     2
                         Dated: January 7, 2019                             HOGAN LOVELLS US LLP
                     3

                     4
                                                                            By: /s/ J. Christopher Mitchell
                     5                                                         J. Christopher Mitchell
                                                                               Attorneys for Defendant
                     6                                                         STARKIST CO.
                     7
                         Dated: January 7, 2019                             BURSOR & FISHER, P.A.
                     8

                     9
                                                                            By: /s/ L. Timothy Fisher
                   10
                                                                               L. Timothy Fisher
                   11                                                          Attorneys for Plaintiff
                                                                               PATRICK HENDRICKS
                   12

                   13

                   14                                             ATTESTATION

                   15           I, J. Christopher Mitchell, hereby attest, pursuant to N.D. Cal. Local Rule 5.1(i)(3), that

                   16    concurrence to the filing of this document has been obtained from each signatory hereto.
                   17                                                         /s/ J. Christopher Mitchell
                   18                                                         J. Christopher Mitchell

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OGAN L OVELLS US                                                    3                          STIPULATION AND ORDER
       LLP
  ATTORNEYS AT LAW                                                                              CASE NO. 4:13-CV-00729-HSG
   SAN FRANCISCO
                     1                                                 ORDER
                     2          The Court has considered the above Stipulation and finds that it is in the interests of all
                     3   Parties and in service of judicial economy and efficiency. Therefore,
                     4          IT IS SO ORDERED this 15th day of February, 2019.
                     5

                     6
                                                                       _______________________________________
                     7                                                 HON. HAYWOOD S. GILLIAM, JR.
                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OGAN L OVELLS US                                                    1                           STIPULATION AND ORDER
       LLP
  ATTORNEYS AT LAW                                                                               CASE NO. 4:13-CV-00729-HSG
   SAN FRANCISCO
